139 S.W.3d 604 (2004)
STATE of Missouri, Plaintiff/Respondent,
v.
Frederick SPENCER, Defendant/Movant.
No. ED 83578.
Missouri Court of Appeals, Eastern District, Division Two.
May 11, 2004.
Motion for Rehearing and/or Transfer Denied July 8, 2004.
Application for Transfer Denied August 24, 2004.
Frederick Spencer, Pacific, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anne E. Edgington, Assistant Attorney General, Jefferson City, MO, for Respondent
Before GLENN A. NORTON, P.J. and KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 8, 2004.

ORDER
PER CURIAM.
Frederick Spencer appeals from the trial court's order denying his motion to vacate its order denying his request, filed pursuant to Section 550.040 RSMo 1994, for the taxing of costs in his favor. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. We affirm the trial court's judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).